DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of the legalese language “comprising”.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a magnetic photomultiplier tube (PMT) system, comprising: a PMT comprising: a photocathode for converting an impinging photon to a photoelectron; an anode; and at least two or a series of oppositely facing pairs of dynodes, wherein each pair is spaced apart from an adjacent pair, a first electric field being generated intermediate at least one pair of oppositely facing dynodes and a second electric field generated intermediate at least one adjacent pairs of dynodes; and a magnetic field generated by a magnetic system, the PMT being positioned within the magnetic field.
Regarding independent claim 15, the prior art of record neither shows nor suggest an ion detection system comprising: a converter configured for converting ions impinging thereon to electrons;  16a front plate for creating a preliminary electric field intermediate the converter and the front grid; a magnetic system for generating a magnetic field, the preliminary electric and magnetic fields are positioned normally to each other; a scintillator configured for converting the electrons impinging thereon to photons; and a light guide for guiding the photons exiting the scintillator to a magnetic photomultiplier tube (PMT) system, the magnetic PMT system being positioned within the magnetic field and comprising: a photocathode for converting an impinging photon to a photoelectron; a dynode configured to generate secondary electrons upon impingement of the photoelectron thereon; and at least two or a series of oppositely facing pairs of dynodes, wherein each pair is spaced apart from an adjacent pair, wherein a first electric field is generated in between the pair of oppositely facing dynodes, the orientation of the first electric field being normal to the orientation of the magnetic field, for facilitating the secondary electron transfer to the next adjacent pair of dynodes.
Regarding independent claim 19, the prior art of record neither shows nor suggest a particle detection system comprising: an optional conversion system for converting the particle to a photon; and a magnetic PMT system comprising:  17a photocathode for converting an impinging photon to a photoelectron; an anode; and a series of dynodes comprising at least two or a series of oppositely facing pairs of dynodes, wherein each pair is spaced apart from an adjacent pair, a first electric field being generated intermediate each pair of oppositely facing dynodes and a second electric field generated intermediate adjacent pairs of dynodes; and a magnetic field generated by a magnetic system, the PMT being positioned within the magnetic field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see the above action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879